UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Semiannual Report to Shareholders DWS Equity Dividend Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 10 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund's ability to generate income may be adversely affected. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary May 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % % -1.08 % % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % -0.78 % % S&P 500® Index† % % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % -0.72 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % -0.91 % % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % -0.43 % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % -0.62 % % S&P 500® Index† % % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % % -0.65 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % -0.65 % % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % -0.35 % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % -0.35 % % S&P 500® Index† % % % Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % % -0.21 % % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % S&P 500® Index† % % % Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/13 No Sales Charges % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % S&P 500® Index† % % % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % S&P 500® Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % S&P 500® Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.20%, 2.10%, 1.95%, 1.53%, 0.96% and 0.83% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares prior to October 1, 2003 are derived from the historical performance of Class A shares during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through May 31, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/13 $ 11/30/12 $ Distribution Information as of 5/31/13 Income Dividends, Six Months $ Portfolio Management Team Thomas Voecking, Managing Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Bank in 1991. Other company positions include analyst at DB Research, Head of the Strategic Asset Consulting team, and overlay portfolio manager and product specialist. • Portfolio Manager, Market Research Strategies: Frankfurt. • MS, University of Muenster. Anna Wallentin, Director Portfolio Manager of the fund. Joined the fund in 2012. • Fund Manager and Business Manager, DWS Investments: Frankfurt. • Joined Deutsche Asset & Wealth Management in 1995. Prior to her current role, she has served as a Senior Research Analyst in Credit and Market Risk Management and as a Business Analyst in the Business Line Technology Group, OTC Derivatives, based in London and Frankfurt. Joined the Asset Management Retail group in 2002 as a Deputy Head of Risk and Control. In 2006 she became Senior Portfolio Analyst within Equities Fund Management of DWS. • Master of Mathematics and Physics, Philipps-University, Marburg; Master of Mathematics, Moscow State University. Juergen Foerster, Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Euro Equity Portfolio Manager in the team "Insurance Solutions": Frankfurt. • Joined Deutsche Asset & Wealth Management in 2005 with 20 years of prior industry experience. Prior to joining, he was responsible for equity investments at Zürich Versicherung Deutschland for 15 years and at CommerzInvest for three years. • Graduated from banking academy; Completed bank training program at Commerzbank, Mannheim. Johannes Prix, PhD, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2012. • Portfolio Manager, Market Research Strategies: Frankfurt. • Joined Deutsche Asset & Wealth Management in 2008. Prior to joining, he was an Assistant Professor at Vienna University of Economics. • MSc in Mathematics from University of Graz; PhD in Finance from Vienna University of Economics. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2013 (39.7% of Net Assets) 1. Marathon Oil Corp. Explorer and producer of oil and gas 5.2% 2. MetLife, Inc. Provider of insurance and financial services 4.7% 3. Altria Group, Inc. Parent company operating in the tobacco and food industries 4.2% 4. CSX Corp. Provides rail services around the world 4.0% 5. Duke Energy Corp. Manages a portfolio of natural gas and electric supply, delivery, and trading businesses in the United States and Latin America 4.0% 6. Reinsurance Group of America, Inc. Provides life reinsurance in North America 3.9% 7. PNC Financial Services Group, Inc. Provider of diversified financial services 3.9% 8. AT&T, Inc. Provider of telecommunications services 3.5% 9. Freeport-McMoRan Copper & Gold, Inc. Through its subsidiary, is a copper, gold and molybdenum mining company 3.3% 10. Honeywell International, Inc. Manufacturer of diversified technology products 3.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 42 for contact information. Investment Portfolio as of May 31, 2013 (Unaudited) Shares Value ($) Common Stocks 96.8% Consumer Discretionary 6.6% Auto Components 0.4% TRW Automotive Holdings Corp.* Automobiles 1.9% Ford Motor Co. Hotels, Restaurants & Leisure 1.9% Yum! Brands, Inc. Media 0.7% Charter Communications, Inc. "A"* (a) Viacom, Inc. "B" Multiline Retail 0.4% Macy's, Inc. Specialty Retail 0.7% Best Buy Co., Inc. Home Depot, Inc. Textiles, Apparel & Luxury Goods 0.6% Adidas AG Consumer Staples 6.6% Food & Staples Retailing 2.0% CVS Caremark Corp. Food Products 0.4% H.J. Heinz Co. Tobacco 4.2% Altria Group, Inc. Energy 9.1% Energy Equipment & Services 1.0% Halliburton Co. Patterson-UTI Energy, Inc. Oil, Gas & Consumable Fuels 8.1% Chesapeake Energy Corp. (a) CONSOL Energy, Inc. Eni SpA (a) Kinder Morgan Management LLC* (a) Marathon Oil Corp. Occidental Petroleum Corp. Spectra Energy Corp. Financials 29.7% Capital Markets 5.3% Bank of New York Mellon Corp. Morgan Stanley SEI Investments Co. Commercial Banks 6.0% BOC Hong Kong (Holdings) Ltd. PNC Financial Services Group, Inc. Diversified Financial Services 1.6% Bank of America Corp. JPMorgan Chase & Co. Insurance 9.9% MetLife, Inc. Prudential Financial, Inc. (a) Reinsurance Group of America, Inc. Real Estate Investment Trusts 6.9% Annaly Capital Management, Inc. (REIT) (a) Chimera Investment Corp. (REIT) Hospitality Properties Trust (REIT) Simon Property Group, Inc. (REIT) Weyerhaeuser Co. (REIT) Health Care 9.4% Biotechnology 0.3% Amgen, Inc. Health Care Providers & Services 0.3% AmerisourceBergen Corp. Pharmaceuticals 8.8% Bristol-Myers Squibb Co. Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Roche Holding AG (Genusschein) Industrials 13.8% Aerospace & Defense 5.9% Honeywell International, Inc. Precision Castparts Corp. Commercial Services & Supplies 1.2% Pitney Bowes, Inc. (a) Industrial Conglomerates 0.4% General Electric Co. Machinery 2.4% Snap-on, Inc. Road & Rail 3.9% CSX Corp. Information Technology 2.3% Communications Equipment 1.2% Cisco Systems, Inc. IT Services 1.1% Computer Sciences Corp. SAIC, Inc. (a) Materials 6.0% Chemicals 2.7% Monsanto Co. Metals & Mining 3.3% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services 5.6% Diversified Telecommunication Services AT&T, Inc. TeliaSonera AB Utilities 7.7% Electric Utilities American Electric Power Co., Inc. Duke Energy Corp. Entergy Corp. Exelon Corp. Total Common Stocks (Cost $1,036,885,323) Securities Lending Collateral 4.1% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $49,059,219) Cash Equivalents 3.1% Central Cash Management Fund, 0.07% (b) (Cost $37,971,992) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,123,916,534)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,124,358,849. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $135,285,333. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $169,105,119 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $33,819,786. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at May 31, 2013 amounted to $46,573,115, which is 3.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust At May 31, 2013, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 6/21/2013 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $ $
